Citation Nr: 0121158	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  95-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenic reaction prior to October 3, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1975 and from May 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which continued a 50 
percent evaluation assigned for service-connected 
schizophrenic reaction.  The veteran entered notice of 
disagreement with this decision in June 1995; the RO issued a 
statement of the case in June 1995; and the veteran entered a 
substantive appeal in July 1995.  In a December 1997 rating 
decision during the appeal, the RO assigned a 100 percent 
schedular rating, effective from October 3, 1997.  


REMAND

The veteran appealed the RO's denial of an evaluation in 
excess of 50 percent for service-connected schizophrenic 
reaction and, on May 5, 2000, the Board denied an appeal of 
the claim.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an order issued on December 1, 2000, the Court 
vacated the May 2000 decision of the Board that had denied an 
appeal for an increased evaluation for schizophrenia in 
excess of 50 percent prior to October 3, 1997.  By its order, 
which was based on a Joint Motion for Remand, the Court also 
remanded this issue to the Board.  The bases for the Remand 
to the Board appear to be to comply with the newly enacted 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and to provide adequate reasons 
and bases for a decision. 

The Joint Remand references a December 1998 disability 
examination report in which the veteran reported a history of 
multiple hospitalizations, including at the Charleston VA 
Medical Center (VAMC), South Carolina State Hospital, and G. 
Werber Bryan Hospital, and that he had been incarcerated in 
1996.  The Joint Remand indicates that it does not appear 
that all of these records have been obtained, although the 
Joint Remand does not specify which records are alleged not 
to have been obtained.  

In his claim for increased rating in May 1994, the veteran 
reported that his treatment for service-connected disability 
had occurred at the Ralph H. Johnson VAMC in Charleston, 
South Carolina.  In a statement dated in May 1994 (received 
in June 1994), the veteran wrote that he had never been 
treated for his service-connected psychiatric disability 
outside of VA, except for two commitments to the South 
Carolina State Mental Hospital, and two commitments to G.W. 
Bryan Psychiatric Hospital, both in Columbia, South Carolina.  

The evidence of record includes the following medical records 
from the Charleston VAMC: outpatient treatment records dating 
for various periods of time from February 1982 to November 
1998; hospitalization discharge reports dated in February 
1982, June 1988, July 1988, and from September to October 
1995; and VA mental disorders examinations conducted at the 
Charleston VAMC in June 1984 and October 1997.  These records 
do not appear to be incomplete, and the veteran has not 
alleged any other treatment at the Charleston VAMC which is 
not of record.   

In February 1984, the RO requested all medical records from 
the South Carolina State Mental Hospital from January 1977 to 
the present.  Records received from the South Carolina State 
Hospital include: a July 1977 admission history, an August 
1977 psychological evaluation, and a September 1977 discharge 
summary; and a September 1986 discharge summary.  The 
September 1986 final summary indicates that this was the 
third admission to a South Carolina Department of Mental 
Health facility.  In May 1994, the veteran wrote that he had 
been treated for his service-connected psychiatric disability 
only twice at the South Carolina State Hospital.  It, thus, 
appears that records from at least one additional 
hospitalization admission may be available.

In February 1984, the RO requested all medical records from 
the G. Werber Bryan Psychiatric Hospital in Columbia, South 
Carolina, from January 1977 to the present.  The records 
received include medical records from the G. Werber Bryan 
Psychiatric Hospital consisting of the following: a physician 
certification reflecting hospitalization in March 1983; 
treatment records and a discharge summary of hospitalization 
in from March to April 1983; clinical service notes dated in 
January and February 1984; and a letter from the veteran's 
case manager, a registered nurse, dated in February 1984.  
These records were requested and received by the RO.  Also of 
record is a May 1989 final hospitalization summary, which was 
noted to be his second Bryan Psychiatric Hospital admission 
and his fourth South Carolina Department of Mental Health 
admission.  The Board notes that, in his May 1994 statement, 
the veteran wrote that he had only had two commitments to the 
G.W. Bryan Psychiatric Hospital at that time.  As these 
records cover the period of hospitalization at G. W. Bryan 
Psychiatric Hospital in March 1983 and May 1989, further 
development should include a request by the RO for any 
treatment records after May 1993. 

The RO should also request from the veteran specific 
information pertaining to his incarceration in 1996, 
including the name and location of the prison and dates of 
incarceration which resulted from a physical altercation with 
his son.  The veteran should be requested to sign a waiver 
for the RO to request any records available, including 
medical records of any psychological or psychiatric testing, 
evaluation, or treatment for this period of time.  

A January 1999 Board remand in part requested that the 
veteran provide the names and addresses of all health care 
providers who treated his psychiatric disability between May 
1993 and October 3, 1997.  In February 1999, the RO sent the 
veteran a VA Form 21-4138 and requested the veteran to 
furnish the names, address, and approximate dates of 
treatment from all VA and non-VA health care providers from 
whom he had received treatment for psychiatric disability 
between May 1993 and October 3, 1997, and requested the 
veteran to submit this information within 60 days.  The 
record does not reflect that the veteran responded to this 
request for information about health care providers.  The 
veteran is advised that failure to provide the information 
now being requested upon Remand could result in an adverse 
determination with regard to his claim.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

In the reasons and bases of its readjudication on remand, the 
RO should discuss or relate the veteran's service-connected 
psychiatric symptomatology to the rating criteria, for all 
periods prior to October 3, 1997, under the old regulations 
for rating psychiatric disabilities in effect prior to 
November 7, 1996.  For the period from November 7, 1996 to 
October 2, 1997, the RO should also rate the veteran's 
service-connected schizophrenic reaction under the new 
regulatory criteria for rating mental disorders in effect 
from November 7, 1996.  The reasons and bases of the RO's 
rating decision should also address the reports of auditory 
hallucinations and brief psychotic episodes during the May 
1994 VA hospitalization, and the veteran's need for 
continuous medication and therapy to control his psychiatric 
symptomatology.  

For these reasons, in order to comply with the Court's order, 
this issue is REMANDED to the RO for the following 
development: 

1.  The RO should contact the veteran and 
his representative and ask the veteran to 
furnish specific information regarding 
all private medical care providers who 
have evaluated or treated the veteran for 
a psychiatric disorder (including names, 
addresses or locations, and dates of 
treatment or hospitalization).  The RO 
should also request the veteran to 
provide specific information (name, 
location, dates of incarceration) 
regarding his incarceration in 1996.  
After obtaining appropriate consent from 
the veteran to the release of medical or 
other records, the RO should contact any 
medical care providers identified by the 
veteran and request copies of pertinent 
records for the periods of treatment or 
observation indicated by the veteran.  
These should specifically include: 
	a) Hospitalization or treatment 
records from the South Carolina State 
(Mental) Hospital for the periods from 
September 2, 1977, to September 5, 1986, 
and from May 1993 to the present;
	b) All medical records from G. 
Werber Bryan Psychiatric Hospital in 
Columbia, South Carolina, beginning in 
1993;
	c) All medical records, including 
any psychological or psychiatric 
evaluation or treatment reports, from the 
institution in which the veteran was 
incarcerated in 1996. 
	d) All medical records from any 
community mental health center, beginning 
in 1993.

2.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

3.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the issue of 
entitlement to an evaluation in excess of 
50 percent for schizophrenic reaction 
prior to October 3, 1997, applying, as 
appropriate, both the old and new 
criteria for rating mental disorders. 

4.  If the benefit is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purpose of this remand is to comply with the Court's 
remand order and to assist the veteran with the development 
of evidence in connection with his claim of entitlement to an 
evaluation in excess of 50 percent for schizophrenic reaction 
prior to October 3, 1997.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


